DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.  Claims 17 and 22-39 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 22 and 23 are withdrawn in light of applicant's amendment to claims 22 and 23.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing cover” in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the sealing elements in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Objections
Claims 17 and 22-30 are objected to because of the following informalities:  
In claim 17 line 3, “; and” should be changed to --;--.
In claim 17 line 6, “position;” should be changed to --position; and--.
In claim 28 line 3, “centring” should be changed to --centering--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22-27, 29 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0081044 to Corcoran in view of U.S. Patent 6,394,753 to Maki.
Referring to claims 17, 22-27, 29 and 30, Corcoran teaches a mounting hub (7) operable to connect a impeller (comprising hub 1) to a drive shaft (5) (Fig. 1; paragraph [0021]);
wherein the mounting hub (7) is reversibly detachable from the impeller (comprising hub 1) (Fig. 1, annotated below; paragraph [0021]); 

wherein the mounting hub (7) comprises a drive shaft-engaging portion (7d) and an impeller body-engaging portion (7c), the drive shaft-engaging portion (7d) having an aperture located axially in the mounting hub (7) which, in use, engages with the drive shaft (5) and rotationally locks the mounting hub (7) relative to the drive shaft (5), and the impeller body-engaging portion (7c) comprising a non-circular profiled portion on an outside of the mounting hub (7) which, in use, engages with the impeller (comprising hub 1) and rotationally locks the mounting hub (7) relative to the impeller (comprising hub 1) (Fig. 1, annotated below; paragraph [0021]);
wherein the mounting hub (7) comprises a tubular member, and wherein further the tubular member has a cross-section such that surfaces of the of the drive shaft-engaging portion (7d) and the impeller body-engaging portion (7c) are adapted to engage with the drive shaft (5) and the impeller (comprising hub 1), respectively, and rotationally lock them together (Fig. 1, annotated below; paragraph [0021]);
wherein the impeller body engaging portion (7c) and the drive shaft engaging portion (7d) have polygonal cross-sections (Fig. 1, annotated below; paragraph [0021]);
wherein the mounting hub (7) comprises an elongate member (in the axial direction of the shaft), and wherein the drive shaft-engaging portion (7d) defines a polygonal profiled inner lumen and the impeller body-engaging portion (7c) defines a polygonal profiled outer surface (Fig. 1, annotated below; paragraph [0021]); 

wherein the polygonal profiled inner lumen and a polygonal profiled outer surface are substantially triangular in cross section and forming truncated equilateral triangles (Fig.1 shows a truncated square polygon shape, but paragraph [0019] discloses that the polygonal shape can also be a regular polygon of three sides, which is an equilateral triangle and together these disclosures teaches the use of a truncated equilateral triangle as claimed).
Corcoran teaches the use of the hub with a non-flexible impeller instead of a flexible impeller as claimed.  Maki teaches that hubs are used inside flexible impellers as well, wherein a mounting hub (30) is elongate and a length of the hub in the direction of a shaft (90) corresponds substantially to a full width of an impeller body (20) in the direction of the shaft (90) (Figures 1-16; col. 3 lines 42-48).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the flexible impeller taught by Maki in order to apply the device taught by Corcoran in applications more suitable to using a flexible impeller than the disclosed Corcoran impeller (such as in marine applications) (Maki col. 1 lines 28-30) and in so doing use a hub that extends substantially a full width in order to rigidly support the flexible impeller.
Corcoran is silent as to an extraction tool for the mounting hub.  Maki further teaches a mounting hub wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the extraction tool taught by Maki in order to simplify the removal of the impeller using a tool which is “simple to manufacture and inexpensive” (col. 3 line 48 - col. 4 line 6).
Referring to claims 31-35, Corcoran teaches a method comprising:
a) providing a impeller (comprising hub 1); b) providing a impeller pump housing (housing that surrounds the impeller, as shown in Fig. 1) having disposed therein a drive shaft (5) for the impeller (comprising hub 1); c) providing a mounting hub (7) operable to reversibly connect the impeller (comprising hub 1) to the drive shaft (5), wherein the mounting hub comprises a drive shaft-engaging portion (7d) having an aperture located axially in the mounting hub (7), and an impeller body-engaging portion (7c) comprising a non-circular profiled portion on an outside of the mounting hub (7); d) inserting the impeller into the pump housing; and e) inserting the mounting hub (7) so that the aperture engages with the drive shaft (5) and the impeller body-engaging portion (7c) of the mounting hub (7) engages with the impeller (comprising hub 1) to rotationally lock the impeller relative to the drive shaft (5), wherein step e) occurs after step d) (the impeller cannot be inserted after the hub for the assembly to fit together as disclosed), wherein the drive shaft is rotationally static during the method steps (in order to align all of the disclosed parts of the assembly, the drive shaft has to be rotationally static during assembly (Fig. 1, annotated below; paragraph [0021]); 

installing a housing cover to seal the pump housing (shown in annotation of Fig. 1 below).
[AltContent: textbox (Flange for Additional Housing Cover)][AltContent: arrow][AltContent: textbox (Impeller)][AltContent: arrow][AltContent: textbox (Housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing Cover)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    432
    516
    media_image1.png
    Greyscale

Annotation of Corcoran Fig. 1.
Corcoran teaches the use of the hub with a non-flexible impeller instead of a flexible impeller as claimed.  Maki teaches that hubs are used inside flexible impellers as well (Figures 1-16; col. 3 lines 42-48).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the flexible impeller taught by Maki in order to apply the device taught by Corcoran in applications more suitable to using a flexible impeller than the disclosed Corcoran impeller (such as in marine applications) (Maki col. 1 lines 28-30).

engaging a fitting tool (80) with an impeller body (20, 30), and using the fitting tool (80) to rotate the impeller during insertion into the pump housing (60) (col. 4 lines 19-54).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the extraction tool taught by Maki in order to simplify the alignment of the impeller on the shaft (col. 4 lines 19-54).
Referring to claims 36 and 37, Corcoran teaches a method the steps of: 
providing a pump housing having an impeller (comprising hub 1) connected to an impeller drive shaft (5) by a mounting hub (7) including an impeller body-engaging portion (7c) comprising a non-circular profiled portion on an outside of the mounting hub (7) which engages with the impeller (comprising hub 1) to rotationally lock the mounting hub (7) relative to the impeller (comprising hub 1), wherein the mounting hub (7) is reversibly detachable from the impeller (comprising hub 1), and wherein further the mounting hub (7) is adapted to permit the impeller to be decoupled rotationally from the impeller drive shaft (5) during installation of the impeller (comprising hub 1) and then recoupled rotationally once the impeller (comprising hub 1) is in position (Fig. 1, annotated above; paragraph [0021]); and
disengaging a fixing means (9) securing the mountinq hub (7) to the drive shaft (5) (paragraph [0024]).

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the flexible impeller taught by Maki in order to apply the device taught by Corcoran in applications more suitable to using a flexible impeller than the disclosed Corcoran impeller (such as in marine applications) (Maki col. 1 lines 28-30).
Corcoran is silent as to an extraction tool for the mounting hub.  Maki further teaches a method comprising:
engaging an extraction tool (16) with an extraction means provided on the mounting hub (22); operating the extraction tool (16) to extract the mounting hub (22) from the impeller drive shaft (90); and thereby extracting the flexible impeller (20)  from the pump housing (col. 3 line 48 - col. 4 line 6).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the extraction tool taught by Maki in order to simplify the removal of the impeller using a tool which is “simple to manufacture and inexpensive” (col. 3 line 48 - col. 4 line 6).
Referring to claims 38 and 39, Corcoran teaches an impeller assembly, the impeller assembly comprising an impeller (comprising hub 1) and a mounting hub (7) operable to connect the impeller (comprising hub 1) to a drive shaft (5), wherein the mounting hub (7) is reversibly detachable from the impeller (comprising hub 1), and wherein the mounting hub (7) comprises a drive shaft-engaging portion (7d) having an 
Corcoran teaches the use of the hub with a non-flexible impeller instead of a flexible impeller as claimed.  Maki teaches that hubs are used inside flexible impellers, wherein the impeller comprises a body (tubular portion) and a plurality of vanes Blades extending between the tubular portion and the tip) extending outwardly from the body (tubular portion), wherein each vane comprises a root (portion near the tubular portion) and a tip (end portion) and at least two sealing elements (the two sides of the bulbs at the tips of the blades) (Figures 1-16; col. 3 lines 42-48).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Corcoran with the flexible impeller taught by Maki in order to apply the device taught by Corcoran in applications more suitable to using a flexible impeller than the disclosed Corcoran impeller (such as in marine applications) (Maki col. 1 lines 28-30).
In the alternative, claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2009/0081044 to Corcoran in view of U. S. Patent 6,394,753 to Maki and U. S. Patent 4,340,317 to Heitmann.
In the alternative, Corcoran and Maki teach all the limitations of claim 26 above, including wherein Corcoran teaches the inner and outer lumens are equilateral triangles 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the mounting hub taught by Corcoran with the truncation taught by Heitmann in order to eliminate the sharp corners of the equilateral triangle taught by Corcoran which would be prone to breaking, chipping and/or creating safety hazard (such as the hazard of causing cuts).
In the alternative, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014086338 to Moeser in view of U. S. Patent 6,394,753 to Maki.
The examiner notes that U. S. Patent Publication 2016/0032926 claims priority to WO2014086338 and is herein treated as an English language equivalent with all citations herein referring to U. S. Patent Publication 2016/0032926.
Moeser teaches a mounting hub (22) operable to connect a rotor to a drive shaft (3) (Figures 1 and 2; paragraph [0028]);
wherein the mounting hub (22) is reversibly detachable from the rotor; and wherein further the mounting hub (22) is adapted to permit the rotor to be decoupled rotationally from the drive shaft (3) during installation, and then recoupled rotationally once the rotor is in position (Figures 1 and 2; paragraph [0028]);

Moeser teaches the use of the hub with a pump rotor instead of a flexible impeller as claimed.  Maki teaches that hubs are used inside flexible impellers as well (Figures 1-16; col. 3 lines 42-48).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Moeser with the flexible impeller taught by Maki in order to apply the device taught by Moeser in applications more suitable to using a flexible impeller than the disclosed Moeser rotor (such as in marine applications) (Maki col. 1 lines 28-30).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014086338 to Moeser in view of U. S. Patent 6,394,753 to Maki and U. S. Patent 4,375,926 to Feller.
Moeser and Maki teach all the limitations of claim 17, as detailed above in the alternative, but do not teach a taper in the hub.  Feller teaches a mounting hub (12) wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the mounting hub taught by Moeser with the taper taught by Feller in order to allow the fit between the hub and the impeller to become tighter as the hub is inserted further.
Response to Arguments
Applicant's arguments filed on June 9, 2021 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection. 
Applicant argues that the hub of Heitmann is not a mounting hub.  However, since it mounts an impeller to a shaft the examiner maintains that it is reasonable to call this a hub.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746